EXHIBIT 10.2

 

ROYAL GOLD, INC.

FORM OF AMENDMENT TO

EQUITY AWARD AGREEMENTS

 

This AMENDMENT (“Amendment”), dated as of February 25, 2016, amends the terms
and conditions of those certain equity award agreements governing the terms of
equity awards set forth on Exhibit A granted under the Company’s 2004 Omnibus
Long-Term Incentive Plan (“2004 LTIP”), by and between Royal Gold, Inc., a
Delaware corporation (the “Company”), and [          ] (“Grantee”).  Terms used
herein, unless otherwise defined herein, shall have the meanings ascribed to
them in the 2004 LTIP and in the specified award agreement.

 

RECITALS

 

WHEREAS, the Compensation, Nominating and Governance Committee (the “Committee”)
of the Board of Directors of the Company has full and final authority to amend,
modify or supplement the terms of any outstanding equity award, pursuant to
Section 3.3 of the 2004 LTIP.

 

WHEREAS, the Committee has approved an amendment to each outstanding equity
award agreement issued under the 2004 LTIP, to permit the Company to “withhold”
(replacing “cause an immediate forfeiture of”) shares of stock resulting from
(1) the vesting of restricted stock or performance shares, or (2) the exercise
of options or stock appreciation rights, in an amount equal to the withholding
or other taxes due.

 

AMENDMENT

 

The equity award agreements set forth on Exhibit A are hereby amended as set
forth below.

 

1.              Amendment to Performance Share Agreements. As to any equity
award agreements set forth on Exhibit A that are Performance Share Agreements,
the paragraph titled “Withholding Taxes” is replaced and superseded by the
following:

 

Withholding Taxes

 

You agree, as a condition of this grant, that you will make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of the vesting in Performance Shares or your acquisition of Stock under this
grant.  In the event that the Company determines that any federal, state, local
or foreign tax or withholding payment is required relating to the vesting of
shares arising from this grant, the Company shall have the right to: 
(i) require such payments from you; (ii) withhold such amounts from other
payments due to you from the Company or any Affiliate; or (iii) withhold shares
of Stock subject to the Performance Shares granted pursuant to this Agreement in
an amount equal to the withholding or other taxes due.

 

2.              Amendment to Restricted Stock Agreements. As to any equity award
agreements set forth on Exhibit A that are Restricted Stock Agreements, the
paragraph titled “Withholding Taxes” is replaced and superseded by the
following:

 

Withholding Taxes

 

You agree, as a condition of this grant, that you will make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of the vesting of Restricted Stock acquired under this grant.  In the event that
the Company determines that any federal, state, local or foreign tax or
withholding payment is required relating to the vesting of shares arising from
this grant, the Company shall have the right to:  (i) require such payments from
you; (ii) withhold such amounts from other payments due to you from the Company
or any Affiliate; or (iii) withhold shares of Restricted Stock granted pursuant
to this Agreement in an amount equal to the withholding or other taxes due.

 

3.              Amendment to Incentive Stock Option Agreements. As to any equity
award agreements set forth on Exhibit A that are Incentive Stock Option
Agreements, the paragraph titled “Withholding Taxes” is replaced and superseded
by the following:

 

--------------------------------------------------------------------------------


 

Withholding Taxes

 

You will not be allowed to exercise this option unless you make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of the option exercise or sale of Stock acquired under this option.  In the
event that the Company determines that any federal, state, local or foreign tax
or withholding payment is required relating to the exercise or sale of shares
arising from this grant, the Company shall have the right to:  (i) require such
payments from you; (ii) withhold such amounts from other payments due to you
from the Company or any Affiliate; or (iii) withhold shares of Stock subject to
the option granted pursuant to this Agreement in an amount equal to the
withholding or other taxes due.

 

4.              Amendment to Stock Appreciation Rights (“SARs”) Agreements. As
to any equity award agreements set forth on Exhibit A that are Stock
Appreciation Rights Agreements, the paragraph titled “Withholding Taxes” is
replaced and superseded by the following:

 

Withholding Taxes

 

You will not be allowed to exercise the SARs unless you make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of the exercise of the SARs.  In the event that the Company determines that any
federal, state, local or foreign tax or withholding payment is required relating
to the exercise or sale of shares arising from this grant, the Company shall
have the right to:  (i) require such payments from you; (ii) withhold such
amounts from other payments due to you from the Company or any Affiliate; or
(iii) withhold shares of Stock subject to the exercised SARs pursuant to this
Agreement in an amount equal to the withholding or other taxes due.

 

No Impairment.  The Amendment does not impair the Grantee’s rights under the
existing terms of the respective award and does not otherwise violate any
provision of the 2004 LTIP.

 

Continuing Effect.  Except as specifically provided herein, the equity award
agreements amended by this Amendment shall remain in full force and effect in
accordance with their respective terms and are hereby ratified and confirmed in
all respects.

 

Binding Effect.  The Amendment shall be binding upon and inure to the benefit of
any successors to the Company and all persons lawfully claiming under Grantee.

 

Governing Law.  The Amendment shall be governed by, and construed in accordance
with, the laws of the State of Delaware.

 

IN WITNESS WHEREOF, the Company has caused this Amendment to be duly executed by
its officer thereunto duly authorized as of the date referred to above.

 

ROYAL GOLD, INC.

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

2

--------------------------------------------------------------------------------


 

Exhibit A

 

I certify that I have carefully read and I understand the foregoing Amendment
which applies to each of my outstanding equity award agreements issued under the
Royal Gold 2004 Omnibus Long-Term Incentive Plan, as listed below.  The
Amendment permits the Company to “withhold” shares of stock resulting from
(1) the vesting of restricted stock or performance shares, or (2) the exercise
of options or stock appreciation rights, in an amount equal to the withholding
or other taxes due.

 

Performance Share Agreements:

 

 

Restricted Stock Agreements:

 

 

Incentive Stock Option Agreements:

 

 

Stock Appreciation Rights Agreements:

 

 

GRANTEE:

 

 

 

 

 

 

Date

 

--------------------------------------------------------------------------------